Title: To Thomas Jefferson from Armand Duplantier, 23 November 1808
From: Duplantier, Armand
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Nelle orléan Ce 23 novembre 1808
                  
                  Jai recu La Lettre que vous m’aves fait l’honneur de m’écrire, en m’adressant Celle du gl. La fayette en date du 26. juin, dont jai également reçu les duplicata que vous aves eu La complaisance de me faire passer. je vois qu’a Cette époque vous n’avies pas encore reçu Celle que j’ai eu l’honneur de vous écrire, en reponse à votre note, ou je vous faisois part du peu de terre qui reste appartenant à Létat, sur Les derriere de La Commune, vue une Concession de Mr. Macarty qui en enlêve La majeure partie. a moins que La ville ayant négligée, dacepter Le don que lui faisoit des Communes Le gouvert. il ne rentre dans Ces droits. alors, je ferais valoir Ceux du general en reclamant pour Lui 500 acres dans Cette partie, Ce que je ne ferai sens avoir reçu, préalablement, des instructions à Ce sujet, je me refere donc à mes précedentes, et n’agires que d’apres vos avis.
                  en supposant qu’il restat une quantitée de terre derriere La Commune, elles ne sont pas suceptible, Comme vous Le pensés, d’être mise à L’abri des eaux, en faisant des digues. Ces terres qui sont extremement basse, reçoive tout L’égout de La ville, et de Ces environs, et Lorsque Les marées sont haute elle sont noyées par Le débordement du Bayoux qui refoule jusque dans les  et déborde sur toutes Les terres basse: vous voyez que Les eaux venant des deux Cotes, il est impossible d’en garantir Ces terres. Leur élevement ne peut se faire qu’apres un tres grand Lapse de tems, par Le dépots des immondices de La ville, qui sont portes sur Ces terres par Les eaux des grande pluies.
                  Jai vu avec un plaisir infini, par votre Lettre et Celle du general, qu’il a Lieu desperer un emprunt, qui lui donnerait Le tems, et Le mettra dans Le Cas de tirer un bon parti de Ces terres, s’il était obligé de vendre aujourdhui, il n’en obtiendrais qu’une tres petite valeur, qui suffiroit à peine pour payer Ces dêtes. Si je puis Lui conserver 8 ou 9000. acres de Celles que jai fait arpenter audessus de La pte. Coupée, je ne doute pas que dans tres peu de tems, si nous pouvons conserver notre tranquilitée, elle ne double ou triple de valeur, et s’il peut obtenir quelque chose aupres de La ville apres Le payement fait de Ces dêtes, il Lui resterat encore une propriété Concequente pour sa famille. Cela a toujours été mon opignion, Comme je lui ais marqué dans le tems et à Mr. Madison.
                  par La Lettre du general, il me parroit que mes dernieres Lettres ne Lui sont pas parvenues, j’espere que Celles que je vous ais fait passer pour lui seront plus heureuse. Jai L’honneur de vous saluer et d’étre avec respect Monsieur Votre tres humble et tres obeissant Serviteur
                  
                     Duplantier 
                     
                  
                  
                     Ci joint une Lettre pour Le general que vous prie d’avoir La bonté de Lui acheminer.
                  
               